IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2008
                                     No. 07-11198
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

RYAN PHILLIP FERREIRO

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:05-CR-5-4


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Ryan Phillip Ferreiro
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Ferreiro has not filed a response.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and
controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-11198

requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole – some ‘collateral consequence’ of the
conviction – must exist if the suit is to be maintained.” Spencer, 523 U.S. at 7.
      Counsel asserts that there are no nonfrivolous issues relating to the
district court’s revocation of Ferreiro’s supervised release and sentence of 12
months in prison. During the pendency of this appeal, Ferreiro completed his
12 month imprisonment sentence. The judgment imposed no further supervised
release term. Accordingly, there is no case or controversy for this court to
address, and this appeal is DISMISSED as moot. Counsel’s motion to withdraw
is DENIED as unnecessary.




                                       2